Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 June 2020 has been entered. 

Status of Application, Amendments and/or Claims
3.    		The amendment dated 25 June 2020 is acknowledged and entered into record. Claims 43, 47, 86, 88 and 89 have been amended. New claims 90-91 have been added. Claims 43-50 and 81-91 drawn to a method for culturing cells using a microfluidic device, are currently pending and are being considered for examination in the instant application.

Rejection withdrawn
4.		Upon consideration of amendment of claims 88 and 89, and Applicant’s persuasive arguments, the rejection under 35 U.S.C. 112(b), is withdrawn. 
5.		Upon consideration of amendment of claims 43 and 47 and addition of new claims, the rejections under 35 U.S.C. 103 are withdrawn.


Rejection maintained
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.		Claim 84 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. The rejection is maintained for reasons of record in the Office Action dated 12/31/2019.
10.		Claim 84 depends from claim 47 and is directed to: the iMNPCs, which are “stored frozen and then thawed prior to step c)" (emphasis added).
11.		The specification as originally filed does not provide adequate written description for cells being stored frozen and then thawed prior to step c) (claim 47), i.e. prior to exposing the seeded cells to media; which means that the cells are thawed after step b) (pertaining to seeding). The instant specification teaches that the cells are thawed and thereafter seeded into the chip (page 28, Example 1). However, that the cells can be thawed only before exposing to 

	Applicant’s Remarks:
12.		Applicant argues that “express ipsissimis verbis support” for the term "prior to step c)" is in claim 50. Applicant also alleges that neither the specification nor claim 84 is in "accordance with this unduly narrow limitation" that the cells be thawed ""only" before exposing to culture medium in step c)". Applicant asserts that a "proper interpretation" of the limitation would be understood to encompass "prior to and/or after step b)". Applicant therefore, requests withdrawal of the rejection.
13.		Applicant’s arguments are considered however, are not found to be persuasive. The claims are to a method requiring designated active steps (a, b, c, d). The limitation "prior to step c)" of claim 84, is typically understood by a skilled person in the art as before step c), but after step b). Applicant's reference to claim 50 for supporting the limitation of rejected claim 84 is considered, however, the reference is not pertinent, even though the limitation is verbally identical in both claims. Applicant is right in pointing to claim 50 (depending from claim 43) for properly providing the written description for the limitation, wherein claim 50 recites that the iMNPCs are thawed before the seeding step (c) of the cells, which is also in conformation with the teaching in the instant specification stating that the cells are thawed and thereafter seeded into the chip (page 28, Example 1; page 7, last line of para 1; last line of para spanning pages 7 and 8). However, the "prior to step c)" of claim 84 (depending from claim 47) is construed as that the cells can be thawed only before exposing to culture medium (step c) of claim 47), which is not in context with the teaching of the specification. The rejection is therefore, maintained. 
It is suggested that the rejection could be overcome by amending claim 84 to recite “…prior to step b)”.

New Rejections 
Claim Rejections - 35 USC § 112-Second paragraph
14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

15.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

16.		Claims 90 and 91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
17.		The limitation "said observed TEER measurement" in claims 90 and 91 are unclear. Claim 90 depends from claim 43, which recites TEER measurements under a flow of culture medium and without said flow. It is not apprehensible as to which condition (with or without flow of culture medium), the recited TEER values of claim 90 correspond. 
18.		Claim 91 is rejected as it depends from an indefinite claim 90. Claim 91 also recites the same limitation as claim 90. 
	NOTE: For consideration of prior art, the limitation will be construed as corresponding to either of the conditions.
19.		Appropriate clarification is required.
	
Claim Rejections - 35 USC § 103
20.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


21.		Claims 43-47, 81 and 86-91 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fernandez-Alcon et al (WO 2015/138032, dated 9/17/2015) IDS), in view of El-Sayed et al, USPGPB 20120211373, 8/23/2012, and Shusta et al (US PGPB 20080044847, 2/21/2008) (IDS), and in further view of Dhumpa et al (Anal Chim Acta 743: 9-18, 2012), and Santaguida et al (Br Res 1109: 1-13, 2006).
22.		The claims are directed to a method of culturing cells comprising providing a microfluidic device having a membrane that has top and bottom surface, coating the top surface with laminin and the bottom surface with a mixture of fibrinogen and collagen but free of laminin, seeding induced motor neuron progenitor cells (iMNPC) on top surface and brain microvascular endothelial cells (BMEC) on bottom surface, exposing the seeded cells to a flow of culture media for a period of time, and culturing the seeded cells under conditions such that the BMECs form tight junctions, wherein the tight junctions display greater TEER measurements (values) than that observed under conditions without flow of culture media (claim 43), and the iMNPCs differentiate to neurons exhibiting a more mature electrophysiology comprising one or more of the features as listed in claim 47(d), when compared to neurons in static culture (claim 47); wherein: the iMNPCs are derived from induced pluripotent stem cells (iPSC) from a human patient diagnosed with a CNS disorder (claims 44, 81); the media flow promotes differentiation of iMNPCs (claim 45) to neurons (claim 46); and the tight junction displays barrier function with TEER values that are at least 2-fold greater than that observed without flow of culture media (claims 86-89). Claims 88-89 recite exposing a second population of the seeded cell to said culture medium in the absence of said flow. Claims 90 and 91 recite that the TEER value is about 400 Ω x cm2 or more, and about 800 Ω x cm2 respectively. 
(instant claims 43, 44, 47, 81). 
24.		Even though Fernandez Alcon et al generically teach that the method of culture using the microfluidic device can use cells and precursor cells from the brain, the reference does not teach motor neuron progenitor cells and brain microvascular endothelial cells (BMEC). The reference however, teaches that the microfluidic device mimics the function of a blood-brain barrier (BBB), such that brain cells like neurons or astrocytes can be cultured on one surface of the membrane, and endothelial cells on the other side of the membrane (para 0365). It is well In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968)).  Also, a reference must be considered, under 35 U.S.C. 103, not only for what it expressly teaches but also for what it fairly suggests; all disclosures of prior art, including unpreferred embodiments, must be considered in determining obviousness (In re Burckel  201 USPQ 67 (CCPA 1979)).
25.		Fernandez-Alcon et al do not explicitly teach formation of tight junctions, TEER measurements, and differentiation of motor neuron progenitor cells to neurons.
26.		El-Sayed et al teach an in vitro model of blood-brain barrier (BBB) using microfluidic devices (Abstract; para 0009), comprising microfluidic channels, a membrane with cells adhered to it, wherein the cells can be brain endothelial cells, neurons, etc., and a circulatory component for circulating fluid flow through the channels (para 0011). The reference also teaches adhering (seeding) of  different types of cells on opposite sides (surface) of the membrane, co-culturing of the cells in the device, and measuring the TEER across the membrane (para 0012; claims 1-3, 6, 15-19, 23-25). El-Sayed et al teach that the method using microfluidic device provides physiological flow parameters that results in enhanced tight junction formation (para 0043), and high TEER values that would correspond to in vivo cells (para 0056, 0058) (instant claims 43, 47).
27.		Fernandez-Alcon et al or El-Sayed et al do not teach that the top surface (with MNPCs) is coated with laminin, the bottom surface (with BMECs) is coated with fibronectin and collagen.
(instant claims 45-46). Shusta et al teach that a suitable BBB model depends on specified permeability characteristics, and describes the effect of neural progenitor cells on BMECs in improving "tight junction fidelity" (barrier function). The reference also teaches measuring the permeability function using transendothelial electrical resistance (TEER) measurement (para 0052).
29.		Fernandez-Alcon et al, El-Sayed et al, or Shusta et al do not recite that the neurons exhibit a more mature electrophysiology versus the same neurons in a static culture.
30.		Dhumpa et al teach the significance of microfluidic devices, generating temporal gradients that would provide biological insights, not revealed under static culture conditions (abstract) (instant claim 47). The reference teaches that microfluidic devices are used for studying the kinetic properties of neurons like initiation or inhibition of action potentials similar to in vivo condition (electrophysiology of mature neurons) (para spanning pages 12 and 13). The reference also teaches that understanding the temporal and dynamic processes “involved in neuronal signaling cascades” would be beneficial in a number of diseases (page 12, Neurons, para 1). The reference further teaches increased or decreased action potential, providing biological insights into mammalian cells, thereby recreating "the dynamics of in vivo signaling" (para spanning pages 12 and 13), wherein the microfluidic device generates "one of the fastest ... pulse durations used in cellular studies" (para 13, col 2, para 1) (instant claim 47). The reference concludes that time dependent changes producing a different cellular response when 
31.    		Even though Fernandez-Alcon et al, El-Sayed et al, or Shusta et or Dhumpa et al do not teach that the barrier function is higher under the flow of culture medium as compared to absence of said flow as recited in amended claims 43 and 47, this would be an inherent outcome of the co-culture of said cells in a microfluidic device. It is noted that the limitations, "wherein said tight junctions display barrier function with observed TEER measurements greater than that observed under conditions without flow of culture media” (claims 43, 47), “and … differentiate into neurons” (claim 47), “wherein said flow promotes …progenitor cells (claim 45), and “wherein …. neurons” (claim 46), recite an intended result of the method, but not a step that is to be performed by the artisan. Upon performing the step of culturing neurons and BMECs under a flow of culture media in a microfluidic device, such that tight junctions displaying barrier function are formed, one will necessarily have a higher barrier function with TEER values, and the cells will necessarily undergo differentiation. It is noted that claims 43, 47 do not even require a step of culturing the cells under conditions without flow (emphasis added). Since the combined teachings of Fernandez-Alcon et al, El-Sayed et al, Shusta et and Dhumpa et al, render the culture of cells under a flow of media in a microfluidic device as obvious, the recited higher barrier function and differentiation will be an inherent feature of said culture, absent any evidence to the contrary. 
32.		Fernandez-Alcon et al, El-Sayed et al, or Shusta et al and Dhumpa et al do not teach exposing the seeded cells to the culture medium in the absence of said flow (as in instant claims 88, 89), and the TEER values as recited in new claims 90 and 91.
33.		Santaguida et al teach a comparison between dynamic and static models of blood brain barrier in vitro. The reference uses the Transwell apparatus as a static model and a dynamic in vitro model or DIV-BBB for co-culturing intraluminal bovine aortic endothelial cells and extraluminal glial cells or astrocytes to obtain trans-endothelial electrical resistance (TEER) instant claims 43, 47, 88, 89), wherein the values for DIV-BBB is 700 Ω x cm2 (i.e. 400 Ω x cm2 or more and approximately 800 Ω x cm2 ) (instant claims 90, 91), that “closely resemble physiological resistance in vivo”, while in the static culture or under absence of flow of the medium, the TEER values are about 60 Ω x cm2  (page 8, para 2) (Abstract; Fig. 2A, B; Discussion, col 2, para 2), i.e. the TEER values are at least 2-fold greater than that observed without flow of medium (instant claims 86, 87). The reference concludes that intraluminal flow promotes endothelial cell differentiation and a greater tightness of the BBB, “thus making the use of the DIV-BBB well suited for pharmacological studies” (Abstract). 
34.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method comprising culturing BMECs and stem cells (like neuron, motor neuron progenitors, etc.) using a microfluidic device in view of the combined teachings of Fernandez-Alcon et al, El-Sayed et al and Shusta et al, by establishing that the device elicits a more mature and dynamic neuronal electrophysiology as compared to static culture in view of the teachings of Dhumpa et al, and display higher TEER values as compared to conditions having absence of flow of culture medium as taught by Santaguida et al. The person of ordinary skill would have been motivated to use the microfluidic device instead of static culture for neurons, as the device provides a better understanding of the temporal and dynamic processes “involved in neuronal signaling cascades”, which is similar to in vivo condition and would be beneficial in a number of diseases (Dhumpa et al). The person of ordinary skill would have further been motivated to use the microfluidic device for studying tight 
35.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

36.		Claims 43-48, 81-82 and 86-91 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fernandez-Alcon et al (2015), El-Sayed et al (2014), Shusta et al (2008), Dhumpa et al (2012) and Santaguida et al (2006), in view of Dimos et al, Science 321: 1218-1221, 2008.
37.		Claims 48 and 82 recite that the iMNPCs are derived from induced pluripotent stem cells (iPSC) from a patient diagnosed with amyotrophic lateral sclerosis (ALS).
38.		The teachings of Fernandez-Alcon et al, El-Sayed et al, Shusta et al, Dhumpa et al and Santaguida et al are set forth above. 
39.		Fernandez-Alcon et al, El-Sayed et al, Shusta et al, Dhumpa et al or Santaguida et al do not teach that the iMNPCs are derived from induced pluripotent stem cells (iPSC) from an ALS patient.
40.		Dimos et al teach that PSCs from an individual patient can produce cell types affected by the disease. The reference also teaches the generation of iPSCs from an 82 year old ALS patient, wherein the cells can be directed to differentiate into motor neurons (cells destroyed by ALS) (abstract). The reference further teaches that the patient specific iPSC derived motor 
41.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method comprising culturing BMECs and seeded cells or stem cells (like neuron, motor neuron progenitors, etc.), wherein the pluripotent stem cells can be from a diseased human, using a microfluidic device showing enhanced BBB function in view of the combined teachings of Fernandez-Alcon et al, El-Sayed et al, Shusta et al, Dhumpa et al and Santaguida et al. by using iMNPCs derived from iPSCs from an ALS patient as taught by Dimos et al. The person of ordinary skill would have been motivated to use iPSCs from an ALS patient, as the use of iPSCs and motor neurons from ALS subjects would provide an insight into cell survival properties and “their interaction with other cell types”, which “play an important role in ALS pathogenesis” (Dimos et al, conclusion). The person of ordinary skill would have expected success because studies using in vitro organ and multi-tissue mimic systems like microfluidic devices for culture of different cell types including neurons were being conducted for a better understanding of cell interaction, before the effective filing date of the instant invention. 
42.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

43.		Claims 43-47, 49, 81, 83, 86-91 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fernandez-Alcon et al (2015), El-Sayed et al (2014), Shusta et al (2008), Dhumpa et al, and Santaguida et al (2006), in view of Cashman et al (J Neurosc 33: 8587-8589, 2013 and Roberts et al (Endocrinol 149: 62516261, 2008).

45.		The teachings of Fernandez-Alcon et al, El-Sayed et al, Shusta et al, Dhumpa et al and Santaguida et al are set forth above. 
46.		Fernandez-Alcon et al, El-Sayed et al, Shusta et al, Dhumpa et al or Santaguida et al. do not teach that the BMECs are derived from iPSCs from a patient diagnosed with MCT8-specific thyroid hormone cell membrane transporter deficiency.
47.		Cashman et al teach that iPSCs from human patients suffering from different diseases can be used as a “starting material for differentiation into disease affected cell types” (page 8587, col 1). The reference also teaches that controlling the differentiation conditions will result in obtaining specific cell types (para spanning pages 8588-8589). The reference further teaches, “patient-derived iPSC generation and directed differentiation is especially fruitful for diseases in which access to affected human cells is difficult” (page 8587, col 1).
48		Cashman et al however, do not teach BMECs from MCT8-specific thyroid hormone cell membrane transporter deficiency patient. 
49.		Roberts et al teach that MCT8 (monocarboxylate transporter-8) mediates thyroid hormone uptake into neurons. The reference teaches that thyroid hormone deficiency resulting from MCT8 mutations in affected patients, leads to neurological deficits and reduced thyroid hormone transport across the BBB (Abstract). The reference also teaches that MCT8 is strongly expressed in BMEC cells of the BBB (Fig. 1B).
50.		Even though Cashman et al or Roberts et al do not teach that the BMECs are derived from iPSCs of a patient having MCT8-specific thyroid hormone cell membrane transporter deficiency, it would be obvious to use iPSCs as the starting material for differentiation into disease affected cell types as taught by Cashman et al to obtain diseased BMECs from iPSCs. 
51.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method comprising culturing BMECs and stem cells (like neuron, motor neuron progenitors, etc.) (mimicking a BBB model) using a microfluidic device in view of the combined teachings of Fernandez-Alcon et al, El-Sayed et al and Shusta et al, Dhumpa et al, and Santaguida et al, by using BMECs derived from iPSCs from an MCT8-specific thyroid hormone cell membrane transporter deficiency patient in view of the teachings of Cashman et al and Roberts et al. The person of ordinary skill would have been motivated to use iPSCs from a MCT8-specific thyroid hormone cell membrane transporter deficiency patient, as it is a “starting material for differentiation into disease affected cell types” (Cashman et al), and because the use of BMECs showing reduced MCT8 expression would serve as an appropriate model for MCT8-specific thyroid hormone cell membrane transporter deficiency pathogenesis. The person of ordinary skill would have expected success because studies using organ and multi-tissue mimic systems like microfluidic devices for culture of different cell types including neurons were being conducted for a better understanding of cell interaction, before the effective filing date of the instant invention. 
52.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.


54.		Claims 50 and 84 recite that the iMNPCs are stored frozen and thawed prior to seeding on top surface of the device. 
	NOTE: Although claim 84 is rejected above under 112(a) – new matter, the claim is construed on the same lines as claim 50 for purposes of art search. 
55.		The teachings of Fernandez-Alcon et al, El-Sayed et al, Shusta et al, Dhumpa et al and Santaguida et al, are set forth above. 
56.		Fernandez-Alcon et al, El-Sayed et al, Shusta et al, Dhumpa et al or Santaguida et al do not teach that the iMNPCs are stored frozen and thawed prior to seeding.
57.		Poole teaches that MNPCs can be transported as frozen cells and thawed before use following appropriate procedures well known in the art (para 0063). 
58.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method comprising culturing BMECs and seeded cells or stem cells (like neuron, motor neuron progenitors, etc.) using a microfluidic device showing enhanced BBB function in view of the combined teachings of Fernandez-Alcon et al, El-Sayed et al, Shusta et al, Dhumpa et al, and Santaguida et al by using frozen MNPCs and thawing before use in view of the teachings of Poole. The person of ordinary skill would have been motivated to use frozen cells for ease in transportation with less constraint on time, and use of frozen cells in batches at later time points. The person of ordinary skill would have expected success because in vitro organ and multi-tissue mimic systems like microfluidic devices for culture of different cell types including neurons, thereby resulting in a better 
59.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

60.		Claims 43-47, 81, 85-91 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fernandez-Alcon et al (2015), El-Sayed et al (2014), Shusta et al (2008), Dhumpa et al, and Santaguida et al, in view of Rosenberg et al (Cold Spring Harb Perspect Biol 3:a004259, 1-14, 2011).
61.		Claim 85 recites that the neurons exhibit Ca2+ flux.
62.		The teachings of Fernandez-Alcon et al, El-Sayed et al, Shusta et al, Dhumpa et al and Santaguida et al are set forth above. 
63.		Fernandez-Alcon et al, El-Sayed et al, Shusta et al, Dhumpa et al or Santaguida et al do not teach that the neurons exhibit Ca2+ flux.
64.    		Rosenberg et al teach spontaneous neuronal activity prior to the formation of synaptic networks in different areas of the nervous system during development (page 3, col 2, last para). Using the Xenopus model, the reference teaches that spike stimulation related to spontaneous calcium transient activity of specific neurons (motor neurons) in developing spinal cord, results in unique patterns of different neurotransmitter phenotypes (page 4, col 2). The reference also teaches that culture of spinal neurons of Xenopus during early development shows that calcium release from intracellular stores is important for calcium spikes (page 4, col 1, para 2), implying that the culture conditions are proper to exhibit spontaneous bursts of calcium activity. 
2+ flux or activity in view of the teachings of Rosenberg et al. The person of ordinary skill would have been motivated to culture neuronal cells and measure the spontaneous bursts of calcium transient activity as this provides a “better understanding of the formation and function of healthy neuronal circuits, and may also provide key insight into the pathogenesis of neurodegenerative and neurodevelopmental disorders” (Rosenberg et al, conclusion). The person of ordinary skill would have expected success because not only microfluidic devices for cell culture were being used under different conditions of health and disease, neuronal cells were being studied in vitro for different neuronal activities corresponding to development, before the effective filing date of the instant invention.
66.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

	Applicant’s remarks:
67.	(i)	Applicant argues that a prima facie case of obviousness is not established as the prior art does not “expressly or implicitly teach an element of the claims”. (a) Applicant asserts that the cited prior art do not teach co-culture with iMNPCs. Applicant alleges that Fernandez-Alcon generically discloses neurons, that may or may not be differentiated, and Shusta teaches NPCs. Applicant asserts that a genus does not disclose every member of the species and that “a genus does not always anticipate a claim to a species within the genus”. (b) Highlighting the amendment of claims 43 and 47, Applicant argues that the references do not teach the recited  
	ii)   	Applicant alleges that a reasonable expectation of success has not been provided. Explaining the claimed limitations, Applicant argues that ‘evidence’ and ‘articulated reasoning’ have not been provided with reference to starting and generated cell types, structural characteristics (forming tight junctions) and biological activities (display TEER measurements as claimed in claims 43 and 47, and exhibit a more mature electrophysiology as compared to static culture). (a) With regards to tight junctions, Applicant argues that Shusta uses 12 well plates and not microfluidic device; Shusta seeds the vessel with NPCs and not iMNPCs; Shusta teaches static culture using periodic media change and not a flow of culture media as claimed; and Shusta seeds NPCs on laminin coated bottom surface of a solid plate, i.e. “spatially separating the two cell types”, which is different from the instant invention requiring a “direct biophysical contact” (hallmark of in vivo BBB) between cells on opposite sides of a semipermeable membrane. Applicant argues that the many differences in Shusta method “preclude extrapolating structural and functional characteristics” to form the recited ‘tight junctions’ along with the TEER values in present claims. Applicant alleges that the TEER numbers in Shusta reference are lower than physiological TEER. Applicant argues the inherency statement with respect to claims 88 and 89, and asserts that evidence is required to show that the “recited property was necessarily present”. (b) With reference to differentiation of iMNPCs to neurons of step ‘e’ of claims 43 and 47, Applicant argues that Shusta’s different  
 	iii) 	Claims 43-50, 81-89: Refuting the argument in the Office Action, that the structural and functional limitations are predictable despite the teachings of different cell types and vessel configuration in the cited prior art, Applicant presents the post-dated Vatine review article to evince rebuttal, wherein Vatine’s experiment commensurate with the instant specification examples, and teach that a “direct cell-to-cell interaction” is required for neuronal function, which is missing in Shusta’s system. Applicant adds that Vatine also teaches that iBMECs co-cultured with iPSC-derived neural cells are distinct from iBMECs cultured alone or co-cultured with primary astrocytes and pericytes”, and that the co-culture of iBMECs, astrocytes and pericytes “resulted in iBMECs that had “distinct” characteristics from iBMECs that were co-cultured with iMNPCs” (or correctly NPCs). Applicant therefore, concludes that Vatine establishes that co-culture of different combinations of cell types results in unpredictable effects on the structural and functional characteristics of the co-cultured cells, hence rebuts the culturing of any combination of cells other than iMNPCs. Applicant therefore, requests withdrawal of the 103 rejections. 
	Response to Applicant’s remarks:
68.	i)	 Applicant’s arguments are fully considered however, are not found to be persuasive. Both, Fernandez-Alcon and Shusta teach co-culturing of cells in a system to create the BBB. Fernandez-Alcon teach the use of progenitor cells or NPCs on the first surface of the membrane and endothelial cells or BMEC on the other surface in a microfluidic device. Shusta et al teach In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968)).  Also, a reference must be considered, under 35 U.S.C. 103, not only for what it expressly teaches but also for what it fairly suggests; all disclosures of prior art, including unpreferred embodiments, must be considered in determining obviousness (In re Burckel  201 USPQ 67 (CCPA 1979)). The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). Thus, even though agreed that a genus does not anticipate a claim to a species, the genus of cells or brain derived cells or progenitor cells in the combined teaching of the prior art in the present analysis render the use of MNPCs in the claimed culture method as obvious (emphasis added).

70.		With respect to claim 47e, Applicant’s comment about Dhumpa reference disclosing “the biography of one of the reference’s authors” is not clear. For clarification, please be noted that the last step of claim 47 is step (d), and there is no step (e) in the claim. As stated in the previous Office Action and reiterated above, the paragraph spanning pages 12 and 13 of Dhumpa reference, teaches that microfluidic devices are used for studying the kinetic properties of neurons like initiation or inhibition of action potentials similar to in vivo condition (electrophysiology of mature neurons). The reference also teaches that understanding the temporal and dynamic processes “involved in neuronal signaling cascades” would be beneficial in a number of diseases (page 12, Neurons, para 1). Dhumpa’s teachings are therefore, on point with the recited “mature electrophysiology” requirements. Applicant’s allegation that the reference is not relevant is therefore, not persuasive. 
71.	ii) 	Applicant’s arguments about Shusta teachings, along with references to submitted articles (Sweeney et al and Abbott et al – page 15 of the remarks) are considered, but not found to be persuasive. The Shusta reference was primarily used for its teaching of the surface coatings as instantly recited. Applicant is exclusively picking on Shusta teachings when the 
72.		Applicant’s allegation that Shusta does not teach the flow of culture medium and TEER measurements as instantly claimed is considered. Applicant’s contesting the TEER values of Shusta as not being in line with physiological TEER measurements in vivo, and providing the Butt et al article for support, is noted but not found to be persuasive as Shusta teachings are not considered for the newly added TEER measurements. As stated in the new rejections, the teachings of El-Sayed et al and Santaguida et al. provide teachings in this regard. Applicant’s assertion for providing evidence with respect to the claims 88 and 89 is moot as the claims have now been amended to recite an active step, which is indicated in the teachings of Santaguida et 
73.		Applicant’s questioning the Examiner to specifically point to portions in Dhumpa reference that teaches differentiating of iMNPCs to neurons, which exhibit one or more phenotypes, is considered. The Dhumpa reference however, was not stated as teaching differentiation of the cells cultured in the device. The aspect of differentiation was indicated in the teachings of Fernandez-Alcon et al. and Shusta et al, as well as addressed in paragraph 31 of the rejection. Applicant is repeatedly picking on the teachings of each reference in isolation, when the references are used in combination to show obviousness. Dhumpa teaches the neuronal phenotypes - increased or decreased action potential, providing biological insights into mammalian cells, thereby recreating "the dynamics of in vivo signaling" (para spanning pages 12 and 13), wherein the microfluidic device generates "one of the fastest ... pulse durations used in cellular studies" (para 13, col 2, para 1) (instant claim 47). The reference concludes that time dependent changes producing a different cellular response when using microfluidic devices would be important for cellular dynamics, than when using a static system (conclusion). Applicant’s argument that a reasonable expectation of success has not been established, is therefore, not found to be persuasive.
In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1,5-6 (Fed. Cir. 1983). As stated above, it is repeated that the prior art collectively teaches or suggests the starting materials comprising the device, cell types and active method steps of instant claims and therefore, upon practicing the method as recited, the combination of the prior art of record would provide a reasonable expectation of success in modifying the teachings of the cited art to derive at the method as claimed.
75.	iii)  	Applicant’s presentation of the post-dated Vatine article to evince that a direct cell-to-cell interaction is required for neuronal function, and that different cell types in co-culture experiments provide different structural and functional aspects of the cells in culture, hence indicating lack of predictability when using any combination of cells other than iMNPCs, is considered, but not found to be persuasive. First of all, Vatine does not appear to teach culturing with iMNPC as stated by Applicant. About direct cell-to-cell interaction, Applicant’s pointing to Shusta’s teachings is not persuasive for reasons mentioned previously. It is reiterated that Shusta et al teach that the NPCs can be in contact with BMEC, i.e. on the other side of the membrane, leading to a direct cell-to-cell interaction, hence resulting in improved tight junction fidelity and differentiation to neurons. Applicant’s argument about Vatine teaching 
76.    		Applicant’s assessment and traversal of the cited references on an individual basis, is not found to be persuasive for above explanation, primarily because the references are collectively applied in 103 rejections. Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
77.    		Applicant seems to argue unexpected results, particularly the formation of functional tight junctions with distinctly higher TEER values under flow of medium. However, the combination of references as stated in the preceding paragraphs prove that the knowledge and expertise for the claimed method for using a microfluidic device for cell (including neurons, brain derived stem cells, etc.) culture was known in the art and the results were expected to be successful. The prima facie obviousness of the claimed invention in view of the combined references, therefore, provides sufficient reasoning, and nullifies Applicant’s allegations of the improper teachings in the individual references. Applicant’s assertion of unexpected results does not overcome the rejection because of obvious expected properties taught in the prior art, In re Nolan, 553 F.2d 1261,1267, 193 USPQ 641,645 (CCPA 1977).

Double Patenting
Non-Statutory
78.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
79.		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
80.		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

81.		Claims 43-47, 81 and 85 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6-13, 18-19, 21-22, 24, 26, 28, 30 and 34 of co-pending US application 15/352,289. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to a method of culture using a microfluidic device comprising a top and a bottom surface; seeding induced motor progenitor cells or stem cells derived brain cells on top surface; seeding brain microvascular endothelial 
(i) Instant claims recite that the top surface is coated with laminin and the bottom surface is coated with a mixture of collagen and fibronectin, while the ‘289 claims do not recite this limitation. However, this is inherent from the teachings in the ‘289 PGPB (see para 0011, for example). 
(ii) ‘289 claims recite 96-well plates while instant claims only recite static culture. However, 96-well plates are conventionally used in static culture, as also taught in the instant specification (see description to figures 27, 29 on pages 24 and 25; Example 12, para 2). 
(iii) Instant claims recite TEER measurements and tight junctions, while the '289 claims do not have these limitations. However, since the cells using the microfluidic device are the same, and are cultured with the same method steps, the formation of tight junctions with TEER characteristics will be inherent, absent any evidence to the contrary.
82.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

83.		Claims 43, 45-47 and 86-89 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 9, 11-13, 17-19, 22, 25 and 81-86 of co-pending US application 15/955,335. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to a method of culture using a microfluidic device 
(i) Instant claims recite motor neuron progenitor cells while the ‘335 claims generically recite neurons. However the ‘335 specification teaches that the microfluidic device can include induced motor neuron progenitor cells (para 0010).
(ii) Claim 25 of the ‘335 application recites the inlet and outlet ports for culture media entry and exit, while instant claims do not have this specific limitation. However, this is an inherent feature of the device design and operation as also stated in the instant specification (page 6, para 1).
(iii) Instant claims 86 and 87 recite that the TEER values are at least 2-fold higher under flow of culture media than that under conditions of absence of said flow, while the ‘335 claims do not have “2-fold” limitation. However, this is inherent from the teachings of ‘335 disclosure (Fig. 12A). 
Therefore, the instant claims are anticipated by the ‘335 claims.
84.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

85.		Claims 43-48 and 81-82 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 63-71 and 76-78 of co-pending US application 15/955,383. 

(i) Instant claims recite motor neuron progenitor cells, while the ‘383 claims do not. However, the ‘383 specification contemplates a method of culture using the microfluidic device comprising induced pluripotent derived neural progenitor cells or iMNPCs (para 0003, 0010). 
(ii) Instant claims recite that the top surface is coated with laminin and the bottom surface is coated with a mixture of collagen and fibronectin, while the ‘383 claims do not recite this limitation. However, this is inherent from the teachings in the ‘383 PGPB (see para 0011 (b), for example).
 (iii) Instant claims recite TEER measurements and tight junctions, while the '383 claims do not have these limitations. However, since the cells using the microfluidic device are the same, and are cultured with the same method steps, the formation of tight junctions with TEER characteristics will be inherent, absent any evidence to the contrary.
 (iv) Instant claims recite a method of culture, while the ‘383 claims are directed to a “microfluidic co-culture” (not a method) comprising cells in contact with culture media, and performing the same method steps as in instant claims, i.e. the ‘383 claims recite a product by process, wherein the product and the process of ‘383 claims anticipate or render the instant claims as obvious. 
86.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

87.		Claims 43, 45 and 47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 74 of co-pending US application 16/286,185. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to a microfluidic culture of motor neuron progenitor cells and BMECs, where the cells are in co-culture; wherein the device comprises a membrane having a top and a bottom surface (first and second surface); wherein neuron progenitor cells are cultured on top surface; brain microvascular endothelial cells are seeded on the bottom surface; the cells are exposed to culture media flow resulting in differentiation of the progenitor cells to neurons. The only differences between the two sets of claims are as follows:
 (i) Instant claims recite that the top surface is coated with laminin and the bottom surface is coated with a mixture of collagen and fibronectin, while the ‘185 claims do not recite this limitation. However, this is inherent from the teachings in the ‘185 PGPB (see para 0012, for example). 
(ii) Instant claims recite TEER measurements and tight junctions, while the '383 claims do not have these limitations. However, since the cells using the microfluidic device are the same, and are cultured with the same method steps, the formation of tight junctions with TEER characteristics will be inherent, absent any evidence to the contrary.
88.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented

	Applicant’s remarks:
89.		Applicant argues that the instant application is earlier filed, with respect to the cited co-pending applications. Applicant asserts, “the rejection is improper because a terminal disclaimer 
90.		Applicant’s arguments are fully considered, however, are not found to be persuasive. Applicant is reminded that it is appropriate to make and maintain provisional obviousness-type double patenting rejections until all other issues of patentability have been resolved (see MPEP 1490) (emphasis added). Inasmuch as the current claims are not patentable at this time, all previously made provisional obviousness-type double patenting rejections are appropriately rewritten.
 
 Conclusion
91.         	No claims are allowed. 
92.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
93.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
94.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
21 March 2021

 /GREGORY S EMCH/ Primary Examiner, Art Unit 1699